DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Acknowledgment is made of the amendment filed on 11/24/2020 which amended claims 1, 23, 24, and 29. Claims 1-3, 8-11, 16-20, 22-27, and 29-32 are currently pending.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/18/2020 has been entered.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3, 8-11, 16, 17, 22, and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Wijckmans et al. (US PGPub 2007/0242245, Wijckmans hereinafter) in view of Seibt et al. (US PGPub 2013/0287505, Seibt hereinafter).
Regarding claim 1, Wijckmans discloses a lithographic apparatus configured to image a pattern onto a substrate (Fig. 1 and para. [0031], lithographic apparatus patterns a substrate W), the apparatus comprising:
a conduit through which a gas can flow, the conduit having an axis (Figs. 6 and 7 and para. [0048], conditioning system 100 supplies gas to conditioning channels 101 in substrate table WT);
a wall in contact with the gas in the conduit and defining one or more membrane apertures therein (Fig. 7, para. [0054], the pressure damper 104 includes walls in contact with the gas and defines an aperture surrounding flexible membrane 106); and
an acoustic filter comprising one or more flexible membranes fixed in the one or more membrane apertures (Fig. 7, paras. [0018], [0059], flexible membrane 106 is formed in the aperture of the wall of damper 104 to dampen pressure variation. The peripheral portion of membrane 106 is flush with inner surface of lines 102, 103, and the peripheral portion of membrane 106 surrounds the axis extending through the vertical portion of lines 102, 103 in Fig. 7). However, Wijckmans does not appear to explicitly describe wherein the acoustic filter with the one or more flexible membranes includes wherein (a) one flexible membrane extends substantially completely around the axis of 
Seibt discloses an acoustic filter with one or more flexible membranes includes wherein (a) one flexible membrane extends substantially completely around the axis of the conduit or a plurality of flexible membranes are arranged around the axis of the conduit, wherein the one flexible membrane or plurality of membranes is arranged such that at least part of the gas flow is incident on a first side of the one flexible membrane or plurality of membranes and such that at least part of the gas flow that flows in the conduit in a direction along the axis and that passes the one flexible membrane or plurality of membranes in that direction is incident on a second, opposite side of the same one flexible membrane or plurality of membranes, and/or wherein (b) a peripheral portion of a major surface of the one or more flexible membranes is flush with a major surface of the interior of the conduit, wherein portions of the one or more flexible membranes are located on opposite sides of the axis (Figs. 3-11, paras. [0091]-[0094], [0096]-[0099], [0116]-[0130], the noise reduction unit 100 includes a flexible hose 163 whose peripheral portions are flush with the inlet section 102 and outlet section 104, and portions of the flexible hose are arranged on either side of the axis of the flow direction 150). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein (a) one flexible membrane extends substantially completely around the axis of the conduit or a plurality of flexible membranes are arranged around the axis of the conduit, wherein the one flexible membrane or plurality of membranes is arranged such that at least part of the gas flow is incident on a first side of the one flexible membrane or plurality of membranes and such that at least part of the gas flow that flows in the conduit in a direction along the axis and that passes the one flexible membrane or plurality of membranes in that direction is incident on a second, opposite side of the same one flexible membrane or plurality of membranes, and/or wherein (b) a peripheral portion of a major surface of the one or more flexible membranes is flush with a major surface of the interior of the conduit, wherein portions of the one or more flexible membranes are located on opposite sides of the axis as taught by Seibt as the form of the acoustic filter in the lithographic apparatus as taught by Wijckmans since including wherein (a) one flexible membrane extends substantially completely around the axis of the conduit or a plurality of flexible membranes are arranged around the axis of the conduit, wherein the one flexible membrane or plurality of membranes is arranged such that at least part of the gas flow is incident on a first side of the one flexible membrane or plurality of membranes and such that at least part of the gas flow that flows in the conduit in a direction along the axis and that passes the one flexible membrane or plurality of membranes in that direction is incident on a second, opposite side of the same one flexible membrane or plurality of membranes, and/or wherein (b) a peripheral portion of a major surface of the one or more flexible membranes is flush with a major surface of the interior of the conduit, wherein portions of the one or more flexible membranes are located on opposite sides of the axis is commonly used to provide improved damping in a noise reduction unit by reducing the flow velocity of material flowing through the conduit (Seibt, paras. [0008]-[0009]).  
Regarding claim 3, Wijckmans as modified by Seibt discloses wherein the acoustic filter further comprises an adjuster configured to adjust a resonant frequency of one or more of the one or more flexible membranes (Seibt, Figs. 7-11, paras. [0091]-[0094], [0096]-[0099], [0116]-[0130], [0135]-[0142], a gas duct 175 supplies gas into and out of the gas volume 171 to adjust the flexibility of the flexible hose 163, and gas supply 176 with valve 177 controls the gas pressure in the gas volume, thereby controlling the resonance of the flexible hose 163).
Regarding claim 8, Wijckmans as modified by Seibt discloses wherein the wall is a side wall of the conduit and the acoustic filter further comprises a filter wall defining a cavity adjacent one or more of the one or more flexible membranes and outside the conduit (Seibt, Figs. 4-11, paras. [0091]-[0094], [0096]-[0099], [0116]-[0130], the noise reduction unit 100 includes a flexible hose 163 in pressurization element 170, noise insulation element 140. The gas volume 171 is present between the pressurization element 170, 140 and the flexible hose 163 outside of the conduit). 
Regarding claim 9, Wijckmans as modified by Seibt discloses further comprising a pressure adjuster configured to adjust a pressure of gas in the cavity (Seibt, Figs. 7-11, paras. [0091]-[0094], [0096]-[0099], [0116]-[0130], [0135]-[0142], a gas duct 175 supplies gas into and out of the gas volume 171 to adjust the pressure in gas volume 17, and gas supply 176 with valve 177 controls the gas pressure in the gas volume).
Regarding claim 10, Wijckmans as modified by Seibt discloses wherein the one flexible membrane extends substantially completely around the axis of the conduit or the plurality of flexible membranes are arranged around the axis of the conduit (Seibt, Figs. 3-11, paras. [0091]-[0094], [0096]-[0099], [0116]-[0130], the noise reduction unit 100 includes a flexible hose 163 around the axis 151).
Regarding claim 11, although Wijckmans as modified by Seibt discloses the general condition of wherein one or more of the one or more flexible membranes has a length parallel to the direction of flow of the gas (Wijckmans, Fig. 7, paras. [0059]-[0062], the flexible membrane 106 extends in the direction of the flow of gas provided by supply device 102), Wijckmans does not appear to explicitly describe wherein the length is selected from the range of from 10 mm to 3 m. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the length of the membrane as taught by Wijckmans as modified by Seibt to be selected from the range of from 10 mm to 3 m in order to balance the need for a compact pressure damper in a conditioning system in a lithographic apparatus with the need to improve control of the pressure variation during substrate stage acceleration (para. [0013]).
Regarding claim 16, Wijckmans as modified by Seibt discloses a functional subsystem (Wijckmans, Figs. 6-8, substrate stage WT), wherein the gas flows past or through the functional subsystem to control the temperature of the functional subsystem (Wijckmans, Figs. 6-8, para. [0048], conditioning system 100 provides a gas to thermally condition the substrate table WT), and the acoustic filter is located between the functional system and a gas mover configured to cause the gas to flow in the conduit (Wijckmans, Figs. 6-8, paras. [0054], [0059]-[0062], [0068], the pressure damper 104, 140 with flexible membrane 106 is between the substrate table WT and pumps 305, 315). 
Regarding claim 17, Wijckmans as modified by Seibt discloses wherein the gas mover is configured to cause the gas to move away from the functional system towards the gas mover (Wijckmans, Figs. 6-8 and para. [0067], pump 315 draws gas away from substrate table WT and towards the pump). 
Regarding claim 22, Wijckmans as modified by Seibt discloses wherein a peripheral portion of a surface of the one or more flexible membranes is flush with a surface of the interior of the conduit (Seibt, Figs. 3-11, paras. [0091]-[0094], [0096]-[0099], [0116]-[0130], the noise reduction unit 100 includes a flexible hose 163 whose peripheral portions are flush with the inlet section 102 and outlet section 104, and portions of the flexible hose are arranged on either side of the axis of the flow direction 150).
Regarding claim 24, Wijckmans discloses a lithographic apparatus configured to image a pattern onto a substrate (Fig. 1 and para. [0031], lithographic apparatus patterns a substrate W), the apparatus comprising:
a conduit through which a gas can flow (Figs. 6 and 7 and para. [0048], conditioning system 100 supplies gas to conditioning channels 101 in substrate table WT);
a wall in contact with the gas in the conduit and defining one or more membrane apertures therein (Fig. 7, para. [0054], the pressure damper 104 includes walls in contact with the gas and defines an aperture surrounding flexible membrane 106); and
an acoustic filter comprising a flexible membrane fixed in the membrane aperture (Fig. 7, paras. [0018], [0059], flexible membrane 106 is formed in the aperture of the wall of damper 104 to dampen pressure variation). Wijckmans does not appear to explicitly describe an adjuster configured to adjust a resonant frequency of the flexible membrane, the adjuster comprising a mechanical mechanism to clamp the flexible membrane at locations on opposite sides of the axis and/or to change a position of a wall of a cavity in or on which the flexible membrane is located, and/or comprising a pressure adjuster configured to supply and/or remove fluid from a cavity in or on which the flexible membrane is located.
Seibt discloses an acoustic filter comprising a flexible membrane fixed in the membrane aperture (Figs. 3-11, paras. [0091]-[0094], [0096]-[0099], [0116]-[0130], the noise reduction unit 100 includes a flexible hose 163 in pressurization element 170, noise insulation element 140), and
an adjuster configured to adjust a resonant frequency of the flexible membrane, the adjuster comprising a mechanical mechanism to clamp the flexible membrane at locations on opposite sides of the axis and/or to change a position of a wall of a cavity in or on which the flexible membrane is located, and/or comprising a pressure adjuster configured to supply and/or remove fluid from a cavity in or on which the flexible membrane is located (Figs. 7-11, paras. [0091]-[0094], [0096]-[0099], [0116]-[0130], [0135]-[0142], a gas duct 175 supplies gas into and out of the gas volume 171 to adjust the flexibility of the flexible hose 163, and gas supply 176 with valve 177 controls the gas pressure in the gas volume, thereby controlling the resonance of the flexible hose 163).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included an adjuster configured to adjust a resonant frequency of the flexible membrane, the adjuster comprising a mechanical mechanism to clamp the flexible membrane at locations on opposite sides of the axis and/or to change a position of a wall of a cavity in or on which the flexible membrane is located, and/or comprising a pressure adjuster configured to supply and/or remove fluid from a cavity in or on which the flexible membrane is located as taught by Seibt with the acoustic filter in the lithographic apparatus as taught by Wijckmans since including an adjuster configured to adjust a resonant frequency of the flexible membrane, the adjuster comprising a mechanical mechanism to clamp the flexible membrane at locations on opposite sides of the axis and/or to change a position of a wall of a cavity in or on which the flexible membrane is located, and/or comprising a pressure adjuster configured to supply and/or remove fluid from a cavity in or on which the flexible membrane is located is commonly used to provide improved damping in a noise reduction unit by reducing the flow velocity of material flowing through the conduit (Seibt, paras. [0008]-[0009]).  
Regarding claim 25, Wijckmans as modified by Seibt discloses wherein the adjuster is configured to adjust a tension of the membrane (Seibt, Figs. 3-11, paras. [0091]-[0094], [0096]-[0099], [0116]-[0130], [0135]-[0142], the gas duct 175 or gas supply 176 with valve 177 adjust the pressure in the gas volume, thereby changing the tension of the flexible hose 163).
Regarding claim 26, Wijckmans as modified by Seibt discloses wherein the adjuster is configured to adjust a free length of the membrane (Seibt, Figs. 3-11, paras. [0091]-[0094], [0096]-[0099], [0116]-[0130], [0135]-[0142], the gas duct 175 or gas supply 176 with valve 177 adjust the pressure in the gas volume, thereby adjusting free length of the flexible hose 163).
Regarding claim 27, Wijckmans as modified by Seibt discloses wherein the adjuster is configured to adjust a position of a node of the membrane (Seibt, Figs. 3-11, paras. [0091]-[0094], [0096]-[0099], [0116]-[0130], [0135]-[0142], the gas duct 175 or gas supply 176 with valve 177 adjust the pressure in the gas volume, thereby adjusting the node of the flexible hose 163).

Claims 2 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wijckmans as modified by Seibt as applied to claims 1 and 16 above, and further in view of Kamiya et al. (US Patent No. 6,002,987, Kamiya hereinafter).
Regarding claim 2, Wijckmans as modified by Seibt does not appear to explicitly describe wherein the acoustic filter has a resonant frequency selected from the range of from 10 Hz to 1000 Hz.
Kamiya discloses wherein the acoustic filter has a resonant frequency selected from the range of from 10 Hz to 1000 Hz (Figs. 2, 3, 5, col. 8, lines 11-16, lines 34-67, col. 9, lines 1-60, col. 11, lines 49-67, col. 12, lines 1-42, a resonance silencer 70 eliminates sounds near the resonant frequency of the exposure apparatus (200 Hz), or a noise-absorbing member 96 includes a thickness selected to absorb low-frequency sounds of less than 200 Hz).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the acoustic filter has a resonant frequency selected from the range of from 10 Hz to 1000 Hz as taught by Kamiya in the lithographic apparatus as taught by Wijckmans as modified by Seibt since including wherein the acoustic filter has a resonant frequency selected from the range of from 10 Hz to 1000 Hz is commonly used to reduce sounds near the mechanical resonant frequency of the exposure apparatus to prevent a reduction in the performance of the exposure apparatus (Kamiya, col. 2, lines 66-67, col. 3, lines 1-50, col. 9, lines 26-31).
Regarding claim 19, Wijckmans as modified by Seibt does not appear to explicitly describe wherein the functional subsystem is an optical system configured to image the pattern on the substrate. 
Kamiya discloses wherein the functional subsystem is an optical system configured to image the pattern on the substrate (Figs. 4-6, col. 8, lines 11-16, lines 34-67, col. 9, lines 1-60, col. 11, lines 49-67, col. 12, lines 1-42, the projection optical system 22 is arranged in chamber with a silencer in an air conditioning system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the functional subsystem is an optical system configured to image the pattern on the substrate as taught by Kamiya in the lithographic apparatus as taught by Wijckmans as modified by Seibt since including wherein the functional subsystem is an optical system configured to image the pattern on the substrate is commonly used to reduce sounds near the mechanical resonant frequency of the exposure apparatus to prevent a reduction in the performance of the exposure apparatus (Kamiya, col. 2, lines 66-67, col. 3, lines 1-50, col. 9, lines 26-31).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wijckmans as modified by Seibt as applied to claim 16 above, and further in view of Tanaka (US PGPub 2008/0137097). 
Regarding claim 20, Wijckmans as modified by Seibt does not appear to explicitly describe wherein the functional subsystem is an alignment system.
	Tanaka discloses wherein the functional subsystem is an alignment system (Figs. 1-3, paras. [0026], [0030], silencers 15x and 15y are provided to fan ducts 13x and 13y to guide gas to the paths of the laser interferometers 23 and 24, which are used to measure the position or orientation of stage 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the functional subsystem is an alignment system as taught by Tanaka in the lithographic apparatus as taught by Wijckmans as modified by Seibt since including wherein the functional subsystem is an alignment system is commonly used to reduce the laser beam error resulting from sonic waves in the interferometry system to improve position measurement accuracy (Tanaka, paras. [0007], [0008]).  


Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding claim 18, the prior art of record, either alone or in combination, fails to teach or render obvious wherein the functional subsystem is a wavefront adjuster having a selectively heatable plane plate and wherein the gas flowing in the conduit cools the selectively heatable plane plate. This limitation in combination with the other limitations of claim 18 and those of the parent claims would render the claim non-obvious over the prior art of record if rewritten.

Claims 23 and 29-32 are allowed.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding claim 23, the prior art of record, either alone or in combination, fails to teach or render obvious an acoustic filter comprising a plurality of flexible membranes fixed in the one or more membrane apertures, wherein the plurality of flexible membranes are arranged around the axis of the conduit such that an imaginary plane transverse to the axis passes through each of flexible membranes and the gas that flows in the conduit in a direction along the axis passes the plurality of membranes in that direction. This limitation in combination with the other limitations of claim 23 renders the claim non-obvious over the prior art of record.
The dependent claim is likewise allowable by virtue of its dependency upon an allowable independent claim as stated above.
Wijckmans discloses a lithographic apparatus configured to image a pattern onto a substrate (Fig. 1 and para. [0031], lithographic apparatus patterns a substrate W), the apparatus comprising: a conduit through which a gas can flow, the conduit having an axis (Figs. 6 and 7 and para. [0048], conditioning system 100 supplies gas to conditioning channels 101 in substrate table WT); a wall in contact with the gas in the conduit and defining one or more membrane apertures therein (Fig. 7, para. [0054], the pressure damper 104 includes walls in contact with the gas and defines an aperture surrounding flexible membrane 106); and an acoustic filter comprising a flexible membrane fixed in the membrane aperture (Fig. 7, paras. [0018], [0059], flexible membrane 106 is formed in the aperture of the wall of damper 104 to dampen pressure variation). Wijckmans does not describe the acoustic filter comprising a plurality of flexible membranes fixed in the one or more membrane apertures, wherein the plurality of flexible membranes are arranged around the axis of the conduit such that an imaginary plane transverse to the axis passes through each of flexible membranes and the gas that flows in the conduit in a direction along the axis passes the plurality of membranes in that direction.
Fuchigami (JP62-079918, cited in IDS 3/12/2020) discloses an acoustic filter comprising a plurality of flexible membranes fixed in the one or more membrane apertures, wherein the plurality of flexible membranes are arranged around the axis of the conduit and the gas that flows in the conduit in a direction along the axis passes the plurality of membranes in that direction (Figs. 1-2, flexible plates 7 and 8 at the ends of muffler pipe 6 extend around the axis of the pipe device 1 such that fluid passes through the flexible plates 7 and 8 in the direction of fluid flow), but Fuchigami does not teach or render obvious wherein the plurality of flexible membranes are arranged around the axis of the conduit such that an imaginary plane transverse to the axis passes through each of flexible membranes.
Regarding claim 29, the prior art of record, either alone or in combination, fails to teach or render obvious a wall that extends transverse to the axis of the conduit and extends at least partly into the interior of the conduit, the wall defining a membrane aperture therein and having a flow aperture configured to allow the gas to flow therethrough from a first side of the membrane aperture to a second opposite side of the membrane aperture and the conduit extends away from opposite sides of the wall so as to allow the gas to flow through the conduit at each of the opposite sides; and an acoustic filter comprising a flexible membrane fixed in the membrane aperture and in the conduit. These limitations in combination with the other limitations of claim 29 render the claim non-obvious over the prior art of record.
The dependent claims are likewise allowable by virtue of their dependency upon an allowable independent claim as stated above.
Wijckmans discloses a lithographic apparatus configured to image a pattern onto a substrate (Fig. 1 and para. [0031], lithographic apparatus patterns a substrate W), the apparatus comprising: a conduit having an axis along which a gas can flow (Figs. 6 and 7 and para. [0048], conditioning system 100 supplies gas to conditioning channels 101 in substrate table WT); a wall in contact with the gas in the conduit and defining a membrane aperture therein (Fig. 7, para. [0054], the pressure damper 104 includes walls in contact with the gas and defines an aperture surrounding flexible membrane 106); and an acoustic filter comprising a flexible membrane (Fig. 7, paras. [0018], [0059], flexible membrane 106 is formed in the aperture of the wall of damper 104 to dampen pressure variation). Wijckmans does not describe the wall extends transverse to the axis of the conduit, the wall defining a membrane aperture therein and having a flow aperture configured to allow the gas to flow therethrough from a first side of the membrane aperture to a second opposite side of the membrane aperture, and the conduit extends away from opposite sides of the wall so to allow the gas to flow through the conduit at each of the opposite sides, and the acoustic filter comprising the flexible membrane fixed in the membrane aperture and in the conduit. 
Seibt discloses a wall that extends transverse to the axis of the conduit, the wall defining a membrane aperture therein and having a flow aperture configured to allow the gas to flow therethrough from a first side of the membrane aperture to a second opposite side of the membrane aperture, and the conduit extends away from opposite sides of the wall so to allow the gas to flow through the conduit at each of the opposite sides (Figs. 3-11, paras. [0092], [0095]-[0105], [0116]-[0125], pressurization element 170, noise insulation element 140 includes walls that define a space for the presence of flexible hose 163. The walls of the pressurization element 170, noise insulation element 140 extend transverse to the conduit formed through the first connector 122 and the second connector 124 by extending above and below the conduit. In Figs. 4 and 7-11, the fluid flows through the pressurization element 170, noise insulation element 140 across the flexible hose. In Fig. 5, the membrane 180, or plural membranes (para. [0102]), is surrounded by the noise insulation element 140 arranged transverse to the axis of the conduit formed by first connector 122 and the second connector 124. The fluid flows from one end of the conduit to the other end of the conduit through insulation element 140 and membrane 180); and an acoustic filter comprising a flexible membrane fixed in the membrane aperture and in the conduit (Figs. 3-11, paras. [0092], [0095]-[0105], [0110], [0118], the noise reduction unit includes flexible hose 163 or membrane 180 fixed in pressurization element 170 or noise insulation element 140 within the conduit formed through first connector 122 and the second connector 124). However, Seibt does not teach or render obvious that the wall extends at least partly into the interior of the conduit. 

Response to Arguments
Applicant’s arguments, see page 7, filed 11/24/2020, with respect to the objection to claim 19 have been fully considered and are persuasive in light of the amendment to the claim. The objection to claim 19 has been withdrawn. 
Applicant’s arguments, see pages 9-10, filed 11/24/2020, with respect to the 35 U.S.C. 103 rejection of claim 23 over Wijckmans and Fuchigami have been fully considered and are persuasive in light of the amendment to the claim. The 35 U.S.C. 103 rejection of claim 23 over Wijckmans and Fuchigami has been withdrawn. 
Applicant’s arguments, see pages 14-15, filed 11/24/2020, with respect to the 35 U.S.C. 103 rejection of claim 29 over Wijckmans and Seibt have been fully considered and are persuasive in light of the amendment to the claim. The 35 U.S.C. 103 rejection of claim 29 over Wijckmans and Seibt has been withdrawn. 
Applicant’s arguments with respect to claims 1-3, 8-11, 16, 17, 19-20, 22, and 24-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538.  The examiner can normally be reached on M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA A RIDDLE/Primary Examiner, Art Unit 2882